Exhibit unum Fourth Quarter 2009 Statistical Supplement Unum Group Statistical Supplement Fourth Quarter 2009 TABLE OF CONTENTS (dollars in millions, except share data and where noted) Interim Results are Unaudited Page Financial Highlights 1 Consolidated Statements of Income 2 Sales Data 3 Consolidated Balance Sheets 4 Financial Results by Segment 5 Quarterly Historical Financial Results by Segment 6 Financial Results and Selected Statistics by Segment Unum US 7 Unum UK 8 Colonial Life 9 Individual Disability - Closed Block 10 Corporate and Other 11 Reserves 12 Investment Fact Sheets 13 Statutory-Basis Financial Information 14 Notes to Statistical Supplement 15 Throughout this supplement, segment operating results exclude income taxes and realized investment gains and losses. See "Notes to Statistical Supplement" on page 15 for a discussion of non-GAAP financial measures and significant transactions and events. N.M. not a meaningful percentage Unum Group Financial Highlights Three Months Ended Year Ended 12/31/2009 12/31/2008 12/31/2009 12/31/2008 12/31/2007 Financial Results Premium Income $ 1,865.7 $ 1,917.7 $ 7,475.5 $ 7,783.3 $ 7,901.1 Segment Operating Revenue $ 2,522.5 $ 2,581.4 $ 10,079.3 $ 10,448.2 $ 10,585.1 Net Realized Investment Gain (Loss) (25.9 ) (257.7 ) 11.7 (465.9 ) (65.2 ) Revenue $ 2,496.6 $ 2,323.7 $ 10,091.0 $ 9,982.3 $ 10,519.9 Income from Continuing Operations $ 199.4 $ 41.8 $ 852.6 $ 553.2 $ 672.4 Income from Discontinued Operations, net of tax - 6.9 Net Income $ 199.4 $ 41.8 $ 852.6 $ 553.2 $ 679.3 Assets $ 54,505.7 $ 49,417.4 $ 52,701.9 Stockholders' Equity $ 8,500.1 $ 6,397.9 $ 8,039.9 2007 • Full year 2007 results include a claim reassessment charge of $53.0 million before tax, or $34.5 million after tax. • Full year 2007 results include costs related to early retirement of debt of $58.8 million before tax, or $38.3 million after tax. 1 Unum Group Financial Highlights Three Months Ended Year Ended 12/31/2009 12/31/2008 12/31/2009 12/31/2008 12/31/2007 Per Common Share Information Assuming Dilution: Income from Continuing Operations $ 0.60 $ 0.13 $ 2.57 $ 1.62 $ 1.89 Income from Discontinued Operations, net of tax - 0.02 Net Income $ 0.60 $ 0.13 $ 2.57 $ 1.62 $ 1.91 Basic: Income from Continuing Operations $ 0.60 $ 0.13 $ 2.57 $ 1.62 $ 1.90 Income from Discontinued Operations, net of tax - 0.02 Net Income $ 0.60 $ 0.13 $ 2.57 $ 1.62 $ 1.92 Dividends Paid $ 0.0825 $ 0.0750 $ 0.315 $ 0.300 $ 0.300 Book Value per Share: As Reported $ 25.62 $ 19.32 $ 22.28 Excluding Net Unrealized Gain (Loss) on Securities and Net Gain on Cash Flow Hedges $ 23.36 $ 20.45 $ 20.79 Excluding Total Accumulated Other Comprehensive Income (Loss) (AOCI) $ 24.59 $ 22.22 $ 20.99 Price (UNM closing price on last trading day of period) $ 19.52 $ 18.60 $ 23.79 See page 4 of this statistical supplement for detail on the components of AOCI excluded from Total Stockholders' Equity in computingthe book value per share measures listed above.Total Stockholders' Equity, AOCI, Net Unrealized Gain on Securities and Net Gain on Cash Flow
